— Order so far as appealed from modified on the law and the facts as matter of discretion, and as modified affirmed, without costs of this appeal to any party. Memorandum: While the plaintiff Hotel Syracuse, Inc., had a large claim against the defendant Roy P. Brainard, all its rights to enforce the claim and to obtain relief thereon passed before the commencement of this action to the plaintiff trustee. No relief in this case is sought on behalf of Hotel Syracuse, Inc., directly. It must work out its rights through the Roy P. Brainard bankruptcy proceeding in the Federal court. (Smith v. Belden, 35 Misc. 113.) The size of the creditor’s claim is no sufficient reason to permit the creditor to intervene in the absence at least of proof that the rights of the Roy P. Brainard estate in bankruptcy are not being adequately protected by the action of the trustee. All concur. (The portion of the order appealed from denies a motion to strike out parties plaintiff and defendant and to dismiss the complaint.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.